UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6661


RAPHAEL MENDEZ,

                  Plaintiff - Appellant,

          v.

W. EARL BRITT,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-ct-03081-D)


Submitted:   July 21, 2011                    Decided:    July 26, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raphael Mendez seeks to appeal the district court’s

order dismissing his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), as frivolous, denying leave to proceed in forma pauperis

and denying his motion for injunctive relief.                We have reviewed

the record and find no reversible error.              Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal as

frivolous.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented     in     the    materials

before   the   court   and   argument   would   not    aid    the    decisional

process.


                                                                      DISMISSED




                                    2